BISCHOFF, J.
Upon a practical concession of facts it appears that the judgment creditors placed the claim (then in judgment) in the hands of a collection agency; that the latter compromised it by agreement of settlement upon additional consideration (Jaffray v. Davis, 124 N. Y. 164, 26 N. E. 351, 11 L. R. A. 710), which agreement was fully performed by the debtor; and that some five years afterward the creditors, learning of the settlement, demanded of and received from the agency the sum in its hands derived solely from the settlement, and not otherwise accounted for as between the principal and agent. Granting that the agency to collect did not import an authority to compromise, there was here a distinct ratification within familiar principles. Hyatt v. Clark, 118 N. Y. 563, 23 N. E. 891; Bliven v. Lydecker, 130 N. Y. 102, 28 N. E. 625. There is nothing to collect under this judgment, and the authorities which hold that the invalidity of a judgment cannot be averred, as an original question, in supplementary proceedings, have no application. Satisfaction of the claim in judgment calls for the dismissal.of the proceedings. Code Civ. Proc. § 2454.
The appellant was entitled to the order which he sought, and the order appealed from is therefore reversed, with $10 costs and disbursements, and the motion granted, with $10 costs. All concur.